      Case 1:18-cv-01298-PLM-PJG ECF No. 5 filed 12/11/18 PageID.20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

Jimmy Aldaoud,                             )
      Petitioner,                          )
                                           )      No. 1:18-cv-1298
-v-                                        )
                                           )      HONORABLE PAUL L. MALONEY
Department of Homeland Security,           )
      Respondent.                          )
                                           )

                         ORDER OF VOLUNTARY DISMISSAL

         This matter is before the Court on Petitioner Jimmy Aldaoud’s motion to dismiss his

habeas corpus petition brought under 28 U.S.C. § 2241. Because the opposing party has not

yet filed an answer, Petitioner has the ability to dismiss his claim without a court order or

leave of the respondent. See Fed. R. Civ. P. 41(a)(1). While Petitioner has instead filed a

motion for dismissal, (ECF No. 4), the Court construes it as a “notice of dismissal” under

Rule 41(a)(1). Therefore, Aldaoud’s petition is hereby DISMISSED WITHOUT

PREJUDICE.

         IT IS SO ORDERED.

Date: December 11, 2018                                         /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
